Douglas, J.,
concurring. I concur in all respects with Justice Sweeney’s well-reasoned majority opinion. I write separately for the sole purpose of raising one important question.
In the case at bar, the State Employment Relations Board (“SERB”) issued a complaint having found probable cause to believe that unfair labor practices had been committed by the Warren County Sheriff. The facts in this case are outrageous and SERB clearly had cause to issue the complaint. But what would William Sulfsted’s remedy have been if SERB had determined (for whatever reason) that there was no probable cause to believe that an unfair labor practice had been committed and, therefore, failed to issue a complaint in this matter? In Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, AFL-CIO v. Dayton City School Dist. Bd. of Edn. (1991), 59 Ohio St.3d 159, 572 N.E.2d 80, syllabus, a majority of this court held that “[a] decision by the State Employment Relations Board whether or not to issue a complaint in an unfair labor practice case is not reviewable pursuant to R.C. Chapter 119 or R.C. 4117.02(M) and 4117.13(D).”
*77I dissented in Chapter 643, AFSCME, and the case at bar makes my point, set forth in the dissent, that a three-person administrative board should not have the absolute and ultimate power to make a final determination that is in no way reviewable by the courts — especially when that ruling determines the action, prevents a judgment and affects a substantial right. Id. at 162-166, 572 N.E.2d at 84-87. Unless and until this court recognizes the right of an aggrieved party (be it employer, employee or employee organization) to appeal a finding of SERB of no probable cause or provides, through an action in mandamus, some remedy for such orders of SERB to be subjected to judicial review, this patently unfair situation will continue to exist.